
	
		I
		112th CONGRESS
		1st Session
		H. R. 556
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. McCotter
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Appropriations,
			 Ways and Means,
			 Science, Space, and
			 Technology, and the
			 Budget, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To repeal certain provisions in the Patient Protection
		  and Affordable Care Act related to patient centered outcomes research and
		  rescind unobligated appropriations related to such provisions and to repeal
		  certain health care-related provisions in the American Recovery and
		  Reinvestment Act of 2009 and rescind unobligated appropriations related to such
		  provisions for purposes of reducing the national debt.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving Patients' Choices Act.
		2.Repeal of
			 patient-centered outcomes research and rescission of unobligated funds related
			 to such research
			(a)RepealSection 6301 of the Patient Protection and
			 Affordable Care Act (Public Law 111–148), as amended by section 10602 of such
			 Act, is repealed and the provisions of law amended or repealed by such section
			 6301 are restored or revived as if such section had not been enacted.
			(b)RescissionOf
			 the funds made available by section 9511 of the Internal Revenue Code of 1986,
			 as added by section 6301(e) of the Patient Protection and Affordable Care Act,
			 or by section 1181(b)(3) of the Social Security Act, as added by section
			 6301(a) of the Patient Protection and Affordable Care Act, the unobligated
			 balance is rescinded.
			3.Repeal of certain
			 ARRA provisions and rescission of unobligated funds related to such
			 provisions
			(a)RepealEach
			 of subtitles A through C of title XIII of division A of the American Recovery
			 and Reinvestment Act of 2009 (Public Law 111–5) are repealed and the provisions
			 of law amended or repealed by such subtitles are restored or revived as if such
			 subtitles had not been enacted.
			(b)RescissionsThere are hereby rescinded all unobligated
			 balances remaining available as of the date of the enactment of this Act of
			 funds made available by division A of the American Recovery and Reinvestment
			 Act of 2009 (Public Law 111–5) under the headings Agency for Healthcare
			 Research and Quality under title XVIII of such division and
			 Office of the National Coordinator for Health Information
			 Technology under such title.
			4.Use of funds to
			 reduce national debtThe total
			 amount rescinded by this Act shall be deposited in the Federal Treasury to pay
			 down the national debt.
		5.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the House Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
